DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-10, 14, and 16-17 are pending and are examined herein.
Election/Restrictions
Applicant's election with traverse of Invention I (claims 1-17), including the species election of claim 10 and 14, in the reply filed on 03/03/2021 is acknowledged.  The traversal is on the ground(s) that invention I and II are not materially different and there is no search burden.  This is not found persuasive because Claim 1 performs selection, sequences the results and at that point, the claim declares “each compound selected is capable of being used as a capture agent”.  But, claim 18 requires an “anti-screening” step in order to “identifying, from the assaying results, one or more construct molecules that have sufficient affinity and selectivity for the target protein to be suitable for use as the capture agent”, and therefore, inventions I and II are materially different.  As for the search burden, Invention I is classified under C40 B 30/04 and Invention II is classified under G01N 33/5008 and G01N 33/543, which requires a separate field of search, including searching different keywords and analyzing different search results, and therefore imposes a search burden for the examiner.  As for the species election requirement of claims 10-15, each construct, whether a one-arm or multi-arm construct, are materially different and would require different search strategies, each with different groupings, therefore creating a search burden.
The requirement is still deemed proper but a rejoinder might be possible if the invention is allowable and claims 18-26 contain all the limitations of claim 1.
Claims 11-13, 15 and 18-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03/03/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 recites "reacting the target protein with at least one click handle moiety precursor to provide a synthetic antigen composition comprising at least one synthetic antigen that comprises at least one click handle moiety" and Claim 2 merely states the same limitation, and therefore, does not further limit the subject matter.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Heath et al.
Claims 1-4, 6-10, 14 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Heath et al. (WO 2014/205317 A2, published 12/24/2014).
	Regarding claim 1, Heath teaches a method for developing a capture agent for a target protein (e.g. p. 1, Lines 17-18); 
	Providing the target protein (e.g. noting that the present specification at para 0105 states that “[p]etides and polypeptides are used interchangeably herein”);
	Reacting the target protein with at least one click handle moiety precursor to provide a synthetic antigen composition comprising at least one synthetic antigen that comprises at least one click handle moiety (e.g. p. 56, Lines 23-24; “the targeted epitope, with an azide-presenting amino acid in place of the native amino acid” and/or p.55, Example 3);
	Providing a compound library of compounds that each have a complementary click handle moiety that is capable of binding the click handle moiety of the synthetic antigen, each of the compounds having at least one variable portion comprising at least one corresponding peptide sequence (e.g. p. 56, Lines 26-28; “The 5mer cyclic peptide library was then designed to present an acetylene group at the N terminal” also, p. 2, Lines 25-29, and/or p.55, Example 3)

	Selecting one or more compounds from the compound library such that each compound selected binds to the synthetic antigen in such a way that the complementary click handle of the compound will simultaneously bind the click handle of the synthetic antigen (e.g. p. 18, last paragraph and p. 57, Lines 3-4; “the cyclic peptides that formed triazole linkages to the synthetic peptide epitope were identified” and/or p.55, Example 3)
	Sequencing each compound selected to obtain the corresponding peptide sequence of each compound selected, wherein each compound selected is capable of being used as a capture agent or for incorporation into a capture agent for the target protein (e.g. p. 57, Line 5 and Table 4 and/or p.55, Example 3).
	Regarding claim 2, Heath teaches the method of claim 1, wherein the synthetic antigen comprises a modified version of the target protein that is modified by at least incorporating that at least one click handle moiety (e.g. e.g. p. 56, Lines 23-24; “the targeted epitope, with an azide-presenting amino acid in place of the native amino acid”).
	Regarding claim 3, Heath teaches the method of claim 1, wherein the compound library is a cyclic peptide library (e.g. p. 56, Lines 26-28; “The 5mer cycle peptide library (table 2, library C) was then designed to present an acetylene group at the N terminal (see e.g. Figure 1)).
	Regarding claim 4, Heath teaches the method of claim 1, wherein the synthetic antigen is not subjected to a PEGylation reaction and is not a PEGylation product (e.g. p. 55, example 3; “The peptide libraries of Example 2 were screened against the C-terminal epitope of Akt2 that contains residues 450-481 as illustrated in Figure 5”).
Regarding claim 6, Heath teaches the method of claim 1, further comprising the step of labeling the synthetic antigen to allow for its detection after the step of incubating the synthetic antigen composition together with the at least a portion of the compound library (e.g. p. 56, Line 25 “Biotin”).
	Regarding claim 7, Heath teaches the method of claim 1, wherein a plurality of compounds from the compound library are selected, wherein each compound selected has a corresponding peptide sequence and binds to the synthetic antigen in such a way that the complementary click handle of the compound will simultaneously bind the click handle of the synthetic antigen (e.g. p. 18, Lines 27-29), and wherein the corresponding peptide sequence for each compound selected is different from the corresponding peptide sequence for every other compound selected (e.g. p. 2, Lines 25-29)
	Regarding claim 8, Heath teaches the method of claim 7, further comprising the step of forming a construct comprising one or more arms, each of the arms incorporating at least one of the compounds selected (e.g. p. 44, Lines 5-10, cyclic peptide structure)
	Regarding claim 9, Heath teaches the method of claim 8, wherein the construct further comprises:
	A solid support; and
	At least one linker connecting the plurality of arms, directly or indirectly, to the solid support (e.g. p. 44, Line 12; “each linker moiety optionally comprising a linkage to a solid support”)
	Regarding claim 10, Heath teaches the method of claim 8, wherein the construct is a one-arm construct selected from the group consisting of constructs having the following structure:

    PNG
    media_image1.png
    143
    439
    media_image1.png
    Greyscale
 
1 is selected from the group consisting of H, OH, NH2, CONH2, COOH, OC2H5, a solid support, a detection label, a linker connected to a solid support, and a linker connected to a detection label and wherein X1 is chosen from the library compounds selected based at least on their simultaneous attachment to the target protein and to one of its click handles, and salts, PEGylation products, tautomers, prodrugs, and stereoisomers, including enantiomers, thereof, wherein the integer n is greater than or equal to 1 (e.g. p. 25, Lines 24-30; “The peptide is synthesized using a bead or related solid support.  A linker connects the peptide to the bead” and p. 51, Lines 24-26; “PEG”).
Regarding claim 14, Heath teaches the method of claim 9, wherein the solid support is selected from the group consisting of beads, multi-well ELISA plates, and BRAP chips (e.g. p. 25, Line 27; “a bead or related solid support”).
Regarding claim 16, Heath teaches the method of claim 1, wherein the target protein is a protein from a pathogen (e.g. p. 56, Line 18, “pfLDH and pvLDH” derived from the pathogen Plasmodium).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Heath et al. and Warter et al.
Claims 1-10, 14, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Heath et al. (WO 2014/205317 A2, published 12/24/2014) as applied to claims 1-4, 6-10, 14 and 16 above, and further in view of Warter et al. (US 9,738,704 B2, as cited in the IDS filed on 05/09/2019).
Regarding claims 5 and 17, Heath teaches the limitations as above, but does not teach wherein the target protein comprises a whole protein and wherein the target protein is CHIKV E2. 
Warter teaches screening binding molecules with a whole protein, being CHIKV (e.g. col. 7, last para; “The binding proteins according to the invention may bind to Chikungunya virus… Alternatively, the binding proteins may also bind to fragments of Chikungunya virus.”)
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the application, to modify Warter’s invention for selecting binding molecules for CHIKV with the teachings of Heath to use cyclic peptide libraries for screening.  The ordinary artisan would have been motivated to so because Heath teaches “replacing an antibody or its equivalent in a cell-based or an immunoassay with any of the foregoing cyclic peptides” as per Heath p. 49, Lines 23-26 because “Advantageously, embodiments of the cyclic peptides described herein can be prepared from natural and/or non-natural amino acids using common solid-state peptide synthesis techniques and can be readily sequenced”, as per Heath p. 2, Lines 23-25. Given the teachings in the art, one would have a reasonable expectation for success because Warter and Heath are in the same field of endeavor of developing capture agents for pathogenic proteins.
Conclusion
	No claims were allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARYN KIMBERLY WOOD whose telephone number is (571)272-0576.  The examiner can normally be reached on Mon-Fri 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.K.W./Examiner, Art Unit 1639                                                                                                                                                                                                        

/JEREMY C FLINDERS/Primary Examiner, Art Unit 1639